79 N.Y.2d 795 (1991)
Harvey C. Jones, as Parent and Natural Guardian of Harvey C. Jones, Jr., an Infant, Appellant,
v.
Park Realty et al., Respondents.
Court of Appeals of the State of New York.
Argued November 14, 1991.
Decided December 19, 1991.
James J. Duggan for appellant.
Edward C. Cosgrove, Judith Blake Manzella and John P. Freedenberg for respondents.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
Order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (168 AD2d 945 [Appeal No. 2]).